ap-77,031
         FILED IN                                                          COURT OF CRIMINAL APPEALS
COURT OF CRIMINAL APPEALS                                                                  AUSTIN, TEXAS
                                                                          Transmitted 6/15/2015 11:42:10 AM

        June 15, 2015                                                        Accepted 6/15/2015 1:31:33 PM
                                                                                            ABEL ACOSTA
                                       NO. AP-77,031                                              CLERK
   ABELACOSTA, CLERK
                                           IN THE
                           COURT OF CRIMINAL APPEALS
                                         OF TEXAS


                                                                                    A
                                    FRANKLIN DAVIS,
                                                   Appellant                 •<<«
                                              V.



                                 THE STATE OF TEXAS,
                                                   Appellee


     STATE'S SECOND MOTION TO EXTEND THE TIME TO FILE BRIEF




    TO THE HONORABLE COURT OF CRIMINAL APPEALS:

          THE STATE OF TEXAS, by and through the Criminal District Attorney of

    Dallas County, respectfully requests that the time for filing its brief in this cause be

    extended. In support of this motion, the State would show the following:



          Appellant is confined pursuant to the judgment and sentence of the Criminal

    District Court Number 7 of Dallas County, convicting him of the capital murder of

    Shania Gray. On November 16, 2013, the jury answered the special issues so as to

    support the imposition of a death sentence, and the trial court sentenced him to

    death. Appeal to this Court is automatic.           After requesting two extensions,
Appellant filed his brief on February 27, 2015. The State's brief was originally

due on March 30, 2015. The State requested one previous extension. The Court

granted that request, in part, extending the deadline 90 days, until June 29, 2015.

                                          II.


       The State respectfully requests that the Court extend the deadline for the

filing of the State's brief for 30 days, until July 29, 2015.

                                          III.


       The State would show the Court that a reasonable explanation exists for the

requested 30-day extension. The undersigned counsel manages an extensive non

capital and capital docket. Since the filing of the prior extension motion, counsel

has completed the following:

   - Read the record, researched issues, and drafted the State's brief in Albert

       Ayala, Jr. v. The State of Texas, a direct appeal in the Fifth District Court of

       Appeals;

   -   Read the record, researched issues, and drafted the State's Brief in Allen

       Maurice Little v. The State of Texas, a direct appeal in the Fifth District

       Court of Appeals;

   - Read the record, researched issues, and interviewed witnesses in preparation

       for the evidentiary hearing in Ex parte Roderick Harris, a capital writ

       proceeding, which was originally set for the week of May 18, 2015, but was
stayed on April 30, 2015;

Drafted and filed the State's response to 34 non-capital applications for writ

of habeas corpus;

Drafted and filed the State's Supplemental Response in the following non

capital writs:

   • Ex parte Juan Francisco Turcios

   • Ex parte Bobby Drew Autry

   • Ex parte Christopher Arnone

   • Ex parte Gerardo Reyna

Reviewed the trial file, researched the issues and appeared for an evidentiary

hearing in Exparte Reyna, which was held on April 24, 2015;

Reviewed the trial file, and researched the issues in preparation for an

evidentiary hearing in Ex parte Jose Marentes;

Reviewed the trial file, and researched the issues in preparation for an

evidentiary hearing currently set for June 19, 2015 in Exparte Jose Bonilla;

Reviewed the trial file, and researched the issues in preparation for an

evidentiary hearing currently set for June 26, 2016 in Exparte Keliam Rudd;

Processed four trial files for review by writ counsel pursuant to the Dallas

County District Attorney's post-conviction open-file policy.

Over the next few weeks, the undersigned will be required to continue to
manage her non-capital habeas corpus writ docket in three assigned courts in

addition to completing her work in the instant brief. The undersigned must also

draft and file the State's Supplemental Response in the following non-capital writs:

         - Ex parte Keliam Rudd,

         -   Ex parte Cedric Butler,

         -   Ex parte Eric Warren,

         -   Ex parte Sanchez Henry.

                                          IV.


      Appellant has filed a 148-page brief presenting 48 issues for review. The

reporter's record consists of 78 volumes, and appellant's issues cover all phases of

the trial, from pre-trial through the punishment phase.

      As of today, the undersigned has completed reading the reporter's record

and is diligently working to research and brief all 48 issues. This is counsel's first

capital direct appeal and, as such, ample time is needed for drafting and editing as

well as revision at her supervisor's discretion.

                                           V.


      The undersigned has conferred with the Appellant's counsel, John Tatum,

and he has no objection to the State's motion.
                                          VI.


      For all of the foregoing reasons, counsel respectfully that the Court extend

the deadline for filing the State's brief until July 29, 2015 (30 days).

      WHEREFORE, PREMISES CONSIDERED, the State respectfully requests

that the Court extend the deadline for filing the State's brief until July 29, 2015

(30 days).

                                                Respectfully submitted,

                                                Isl Rebecca D. Ott


Susan Hawk                                      Rebecca D. Ott
Criminal District Attorney                      Assistant District Attorney
Dallas County, Texas                            State Bar No. 24074842
                                                Frank Crowley Courts Building
                                                133 N. Riverfront Blvd., LB-19
                                                Dallas, Texas 75207-4399
                                                (214)653-3625 (phone)
                                                (214)653-3643 (fax)
                                                Rebecca.Ott@dallascounty.org


                          CERTIFICATE OF SERVICE


      I certify that a true copy of this motion was served on appellant's counsel,
John Tatum, 990 S. Sherman Street, Richardson,                        Texas,     75081,
jtatumlaw@gmail.com, via eFile on June 15, 2015.

                                                Isl Rebecca D. Ott


                                                Rebecca D. Ott